Citation Nr: 0914383	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-23 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral arm, 
hand, elbow, and wrist disability, to include carpel tunnel 
syndrome and cysts.

2.  Entitlement to service connection for bilateral foot 
disability, to include degenerative joint disease and cysts.

4.  Entitlement to service connection for bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Husband

ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1976 to August 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In February 2009, the Veteran testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge. A transcript of that hearing has been associated with 
the claims file.

The Board observes that in addition to the issues listed on 
the coversheet of the decision, the Veteran perfected an 
appeal as to the issue of entitlement to service connection 
for bilateral knee disability.  The record reflects that the 
RO granted service connection for such disabilities in a 
September 2008 decision.  Therefore, because the RO's action 
represents a complete grant of the benefits sought on appeal, 
the issue of entitlement to service connection for bilateral 
knee disability is no longer before the Board for review.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the duty to assist, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c)(d) (2008).  Such assistance 
includes making as many requests as necessary to obtain 
relevant records (including service medical records) from a 
Federal department or agency until VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A (c) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2008).  

The Veteran, who is a VA employee, asserts that she has 
received treatment for her disabilities at the employee 
health departments at the various VA Medical Centers where 
she has worked, including in Tomah, Wisconsin; Vancouver, 
Washington; Portland, Oregon; White City, Oregon; and North 
Chicago, Illinois.  The record shows that the RO has 
attempted to locate her employee personnel and medical 
records from such facilities.  However, while records from 
North Chicago, and Portland Oregon VA Medical Centers were 
found and associated with the claims file, the RO, in June 
2008, indicated that it was unable to obtain the treatment 
records from the Tomah, Vancouver, or White City VA 
facilities.  In July 2008, the RO made a formal finding that 
employee records from the Tomah VAMC (from 1985 to October 
1993) and the Vancouver/White City VAMC (from October 1992 to 
October 2002) had been requested but that such facilities had 
indicated that the records could not be located or were not 
held and that the records were not available despite the best 
efforts of the RO to obtain the records.  

Despite the foregoing, during her February 2009 Travel Board 
hearing, the Veteran stated that her VA employee health 
records had been transferred to the Austin, Texas facility. 
(Transcript (T.) at page (pg.) 3).  Although she said that 
she would attempt to obtain those records, she was 
pessimistic as to her likely success as her previous attempts 
to request those records had been unfruitful.  She expressed 
a desire for VA to request the Austin records.  T. at 4.  The 
record does not demonstrate that an effort has been made to 
contact the Austin, Texas VAMC to see if any employee medical 
records pertaining to the Veteran are located at that 
facility.  Unfortunately, the Board finds the claim should be 
remanded so that an effort can be made to locate and obtain 
these records.  Such records may be useful in adjudicating 
the Veteran's claim. 


The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2008).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  

The Veteran asserts that her bilateral arm, hand, elbow, and 
wrist disability, to include carpel tunnel syndrome and 
epicondylitis, is due to her in-service duties as an 
administrative specialist.  Her DD Form 214 indeed 
demonstrates that her military occupational specialty was 
that of an Administrative Specialist.  According to the 
Veteran during her February 2009 Travel Board hearing, her 
responsibilities included typing on a manual type writer and 
using a stencil machine.  (Transcript (T.) at page (pg.) 8-
9). Although the record does not verify the exact nature of 
her job duties as an administrative specialist, the Board 
finds that it would have been consistent with the 
circumstances of her service for her to have had to have use 
a typewriter and stencil machine and perform other tasks that 
would require repetitive motion of the arm, hand, elbow, and 
or wrist.  See 38 U.S.C.A. § 1154(a).

With regard to clinical evidence as to the etiology of the 
her bilateral arm, hand, elbow, and wrist disability, the 
Veteran has submitted an April 2009 letter from 
Dr. D. H. T., Jr., MD., in which he stated that, "In my 
professional opinion the clerical work done by [the Veteran] 
during her active duty US Army Service 1976-1979 was a 
contributing factor to her ongoing carpal bilateral tunnel 
syndrome."  However, the Board observes that in a November 
2001 medical record, the same physician, Dr. D. H. T., Jr., 
MD., reported that the Veteran indicated that her carpal 
tunnel syndrome was due to a post-service, workplace injury 
that occurred on January 1, 1990.  According to Dr. D. H. T., 
Jr. MD., the Veteran presented to him to answer inquiries 
from the Office of Workers' Compensation Programs for a work 
related injury, which was diagnosed as bilateral carpal 
tunnel syndrome and right lateral epicondylitis.  Dr. D. H. T 
further stated that, "The ongoing problem is ascribed its 
entirely by the patient to the cited industrial incident date 
of 01/01/90 (she sought medical attention initially after 
putting up with the problem for years, thus the second "date 
of 08/23/96 used in the Kaiser records.)"  The probative 
value of the April 2009 opinion/letter is significantly 
reduced by the identified contradictions.  

The record does not reflect that the Veteran has been 
afforded a VA examination to determine the nature and 
etiology of her current bilateral arm, hand, elbow, and/or 
wrist disability, to include carpel tunnel syndrome and 
epicondylitis.  Consequently, in light of the fact that the 
record demonstrates that the Veteran's in-service duties as 
an Administrative Specialist and the April 2009 opinion from 
Dr. D. H. T., the Board finds that a VA examination and 
opinion as to the etiology of her condition is necessary in 
order to fairly adjudicate the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1.  All pertinent employee 
treatment/health records from the records 
facility in Austin, Texas, should be 
located and associated with the Veteran's 
claims file.  If any such records cannot 
be obtained, please so indicate in the 
file.

2.  The Veteran should then be afforded a 
VA examination by the appropriate 
specialist, to determine the nature and 
etiology of her current bilateral arm, 
hand, elbow, and/or wrist disability, to 
include carpal tunnel syndrome and 
epicondylitis.  All necessary tests 
should be performed.  The examiner should 
be requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the Veteran's current 
bilateral arm, hand, elbow, and/or wrist 
disability, to include carpal tunnel 
syndrome and epicondylitis is related to 
service, to include the tasks (including 
typing and using a stencil machine) that 
she was required to perform in service as 
an Administrative Specialist.  

The rationale for any opinion expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  
Reference/discussion should be given to 
the aforementioned reports and records 
from Dr. D.H.T. dated in November 2001 
and April 2009.  

5.  Following completion of the above, 
the issue on appeal should be 
readjudicated.  If any benefit sought 
remains denied, the Veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as indicated.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


